            8:20-cv-00394-BCB-MDN Doc # 44-1 Filed: 02/05/21 Page 1 of 2 - Page ID # 222

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                    NEBRASKA
                                                     __________ District of __________

               SUSANNE R. BECKER (HURD)                                       )
                          Plaintiff/Petitioner                                )
                                   v.                                         )      Civil Action No. 8:20-CV-00394-BCB-MDN
     MARK DIAMONDSTEIN PRESIDENT & APWU                                       )
                        Defendant/Respondent                                  )


        APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                        (Short Form)

         I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

          In support of this application, I answer the following questions under penalty of perjury:

         1. If incarcerated. I am being held at:                          NOT APPLICABLE                               .
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

          2. If not incarcerated. If I am employed, my employer’s name and address are:
 USIC ( UNITED STATES INFRASTRUCTURE COMPANY)
 9045 RIVER RD #300
 INDIANAPLOIS, in 46240

My gross pay or wages are: $                           1,200.00 , and my take-home pay or wages are: $                  900.00 per
 (specify pay period)       EVERY TWO WEEKS                  .

          3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

       (a) Business, profession, or other self-employment                            ’   Yes                ✔ No
                                                                                                            ’
       (b) Rent payments, interest, or dividends                                     ’   Yes                ✔ No
                                                                                                            ’
       (c) Pension, annuity, or life insurance payments                              ’   Yes                ✔ No
                                                                                                            ’
       (d) Disability, or worker’s compensation payments                             ’   Yes                ✔ No
                                                                                                            ’
       (e) Gifts, or inheritances                                                    ’   Yes                ✔ No
                                                                                                            ’
       (f) Any other sources                                                         ✔
                                                                                     ’   Yes                ’ No

         If you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
 CHILDERN SUPPORT BUT ONLY WHEN THE ATTORNEY GENERAL DOES NOT STOP IT LIKE THEY DID IN
 OCTOBER, NOVEMBER AND DECEMBER 2021 BECUASE THEY FELT LIKE IT.
            8:20-cv-00394-BCB-MDN Doc # 44-1 Filed: 02/05/21 Page 2 of 2 - Page ID # 223

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)



          4. Amount of money that I have in cash or in a checking or savings account: $                                                0.00 .

         5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
value):

DID UNTIL I LOST MY WAGES AT THE UNITED STATES POSTAL SERVICE BECUASE OF A DRUG DEALER
WHO THREATEN MY LIFE IN AMARILLO, TX THAT CAUSE ME TO HAVE PTSD AND HAD TO QUITE MY JOB
AND GET REHIRE TO HAVE A PTSD ATTACK IN EVANS, CO TO GET FIRED WITHOUT MY DUE PROCESS OF
ADVANCE NOTICE TO FILE EEO THAT NEVER BEEN SETTLED TO FILE FOR FMLA THAT I NEVER HAD FOR
10YRS OF WORK TO HAVE THE MANAGEMENT OF AMARILLO,TX TO STEAL MY ANNUAL LEAVE WHILE I WAS
NOT ON FMLA BECUASE THE JUDGE ON COLORADO STATES THAT TO HAVE FIND OUT THAT THE USPS
TOLD MY TAXES WITHOU DUE PROCESS SO IN RETURN......POOR AND LOST EVERYTHING
          6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):
RENT 675.00
ELECTRIC 200.00
WATER 200.00
CD LOAN 12,000.00
CAR 12,000.00
= 24,000.00 IN DEBT PLUS MONTHLY EXPENSES OF 1000.00 AND 3 KIDS

        7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:
GRACE BECKER (HURD) = DAUGHTER = 100% CONTRIBUTE
FAITH HURD = DAUGHTER= 1005 CONTRIBUTE
HOPE HURD= DAUGHTER= 100% CONTRIBUTE




          8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):
GM FINANCIAL OWE 12,000 CAR
FRIST STATE BANK 2 CD LOANS 12,000 TO PAY OFF DEBT DUE TO THE FACT Ho To Thien a t6 carrier that got
busted for for drugs at the USPS who sent his drug buddy to my personel house to threaten my life becuase he was
pissed that I had higher seniority and place in 712 route North where Flex told me that Ameila husband is a drug deale
inwhich Ameila thought it was a good idea to use me as a financial asset to pay the APWU for a debt I do not owe and
to pay for my annual leave she stolen from me. And Im the one that is poor and havve ptsd becuase of the USPS,
APWU and the NALC and the amazing lawyers that screwed out of my career and life.

       Declaration: I declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.


Date:             02/05/2021                                                                                SUSANNE R. BECKER
                                                                                                              Applicant’s signature

                                                                                                            SUSANNE R. NBECKER
                                                                                                                 Printed name


         Print                         Save As...                  Add Attachment                                                     Reset
